Citation Nr: 1136394	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-39 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1961 to November 1961 and on active duty in the United States Air Force from October 1962 to June 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 decisions rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In the August 2006 decision, the RO, in pertinent part, denied a claim seeking entitlement to service connection for a right knee disability.  In the May 2007 decision, the RO, in pertinent part, denied a claim for degenerative disc disease of the lumbar spine and for left knee osteoarthritis.  


FINDINGS OF FACT

1.  While the Veteran has current degenerative disc disease of the lumbar spine, it was diagnosed following discharge from service, is due to post-service employment injuries, and is not due to an injury while serving on active duty.  

2.  While the Veteran has a current right knee disability, it was not shown during service, was first manifest many years following discharge from service, and is not otherwise related to an incident or injury sustained during active duty or due to or aggravated by a service-connected disability.  

3.  While the Veteran has a current left knee disability manifested by left knee osteoarthritis, it was not shown during service, was first manifest many years following discharge from service, and is not otherwise related to an incident or injury sustained during active duty or due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2010).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2010).  

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, November 2005 and February 2007 letters from the RO satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  He was also provided the criteria for establishing service connection on a secondary basis.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, a letter dated in a July 2009 described how VA assigns disability ratings and effective dates should the underlying claims for service connection be granted.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO obtained relevant VA outpatient treatment records and private outpatient treatment records.  Finally, VA obtained extensive Social Security Administration disability determination records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claims.  However, the Board finds that the evidence, which reveals that he was seen on only one occasion during service with complaints of a low back muscle strain that required no additional treatment, that there were no reports or findings of a right or left knee condition in service; and since there is no suggestion of an association between the conditions and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Analysis

The laws pertinent to the claims for service connection are as follows:

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service connection on a presumptive basis is warranted if there is evidence of arthritis in the first post- service year.  See 38 C.F.R. § 3.307.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

A.  Low Back Disability 

Here, the Veteran alleges that he was treated for back pain in service and was to undergo surgery for the condition.  He reports that the decision to delay surgery was made by his Air Force doctors.  (See Notice of Disagreement received in May 2007.)  

The Veteran's service treatment records do reveal that he was treated on one occasion for low back pain.  They do not show, however, that the condition was of such severity to require surgical intervention.  Specifically, a May 1963 record noted the Veteran's complaints of pain in the low and mid back, caused after he bent over too far when putting on his shoes.  A physical examination revealed objective evidence of pain on flexion and lateral bending to the left.  The diagnosis was a muscle sprain.  He was prescribed pain medication.  The records do not show further treatment for any low back condition.  During the Veteran's separation examination in June 1964 he did not report any complaints of a low back problem and examination of the spine was normal.  

The records also reference a decision to delay surgery; however, the reference was in connection with treatment for an unrelated hernia condition, not the low back condition as alleged by the Veteran.  

Post service, the record is replete with treatment for a low back condition.  While the records are not entirely consistent in terms of reporting the history of the back condition, the overwhelming weight of the evidence shows that the back condition was the result of several employment-related injuries.  Additionally, the records do not document the existence of continuity of low back symptoms since service discharge.  

First, in October 1971, he was treated for injuries to the left arm and elbow after falling from a telephone pole.  While he did not injure his back, a physical examination conducted at that time revealed no other musculoskeletal complaints.  In his Social Security Administration (SSA) hearing testimony, he described the injury, reporting that he "fell about 65 feet, landing on all fours."  (See September 1980 SSA Transcript.)

In February 1974, however, he was treated for back pain following an on-the-job injury in November 1973.  The diagnosis was chronic lumbar strain with ruptured L-3, herniated nucleus pulposus.  He underwent a lumbar laminectomy.  

According to a 1980 letter from his neurologist, in 1977, he fell on ice, causing further injury to the low back and requiring a repeat surgery.  That same letter notes that in February 1980, the Veteran experienced sudden severe low back pain, became dizzy, and lost consciousness.  He received traction treatment.  

Later, in October 1981, he was hospitalized after injuring his back when unrolling 20-25 utility poles.  He was diagnosed with a herniated disc at L3-4 and L4-5.  

A February 1984 treatment record included the diagnosis of postlaminectomy syndrome, persistent back and leg pain, mild sciatic and root compression syndrome, possibly related to facet disease, and degenerative disc disease at L3-4, and L4-5.  

In sum, the Board finds that this evidence reveals a current low back disability but does not show it to be of service origin.  The evidence does not reveal a chronic low back disability in service or upon separation from service, nor does the objective medical evidence reveal continuity of any low back symptoms since discharge from service.  

The Board has considered the Veteran's statements regarding the etiology of the disability in question.  While the Veteran is certainly competent to relate circumstances he was able to observe (such as when he first experienced pain), his statements regarding the etiology of the current disability are not credible.  For instance, the Veteran indicates that he was to have surgery for the low back sprain in service.  There is no indication, however, that surgery was warranted.  He was only prescribed pain medicine for the injury.  Surgery was delayed for a hernia condition but there is no claim before the Board for any residuals of the hernia.  

In addition, the Veteran has not provided testimony regarding continuity of symptoms since service.  Indeed, the objective medical evidence does not document any continuity of symptoms since discharge.  Rather, the first objective medical evidence referencing a low back condition was following an on the job injury.  Finally, in statements made in pursuing his claim for VA compensation benefits, he makes no reference to the extensive history of post-service employment injuries.  As the SSA records document in detail, these were serious injuries that resulted in permanent disability.  

In sum, the preponderance of the evidence is against the claim on any basis authorized by statute.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  

B.  Bilateral Knee Disability 

In September 2005, the Veteran filed a claim seeking entitlement to service connection for a right knee condition.  No explanation was offered as to the etiology of any current right knee disability.  In February 2007, the Veteran claimed entitlement to service connection for a bilateral knee condition.  Therein, he reported that his low back disability resulted in current bilateral knee disabilities.  

In addition to the laws and regulations cited above, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, because service connection is not warranted for a low back disability, the claim for service connection for a right or left knee disability as secondary to the low back disability is moot.  38 C.F.R. § 3.310

Nevertheless, even though not alleged by the Veteran, the Board has reviewed the record for evidence of a right or left knee injury during service.  The Board, however, can find none.  Moreover, during the Veteran's separation examination in 1964, examination of the lower extremities was normal.  Additionally, the records do not document x-ray evidence of arthritis within the first post-service year.  Current VA and private outpatient treatment records do show that the Veteran has a current bilateral knee disability.  For instance, SSA records document that the Veteran underwent right knee arthroscopic surgery in 1998.  A September 2006 VA record noted the Veteran's reports of knee pain with no history of injury.  An MRI revealed a probable left medial meniscus tear.  These records, however, do not associate the knee condition to any incident or injury incurred during active duty service.  

As such, the weight of the evidence is against the claims and they must be denied.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
John E. Ormond, Jr.
	 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


